Citation Nr: 9914012	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of right 
nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 until 
March 1946.

Service connection for a right kidney disability was denied 
by a rating decision dated in October 1963.  The veteran did 
not file a timely appeal and this determination became final.  
38 U.S.C.A. § 7105 (West 1991).

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1998 from the Louisville, Kentucky Regional 
Office (RO) which declined to reopen the claim for service 
connection for a right kidney condition.


REMAND

A review of the record reveals that the veteran complained of 
severe nocturnal enuresis, and that borderline hydronephrosis 
and some kidney inflammation were noted, in service in June 
1945.  Ptosis of the right kidney was shown on IVP during 
that time.  The record reflects, however, that while service 
medical personnel diagnosed congenital enuresis which existed 
prior to service, the cause of the ptosis of the right kidney 
was not determined.  It is shown that when the appellant 
received private clinical evaluation after service in March 
and April 1959, it was determined that he had a congenitally 
deformed right ectopic kidney.  The record reflects that the 
veteran has never had a VA examination for compensation and 
pension purposes in regard to the disability at issue.  

As well, the veteran testified upon personal hearing on 
appeal in November 1998 before a Member of the Board sitting 
at Louisville, Kentucky, that he also desired that the claim 
be adjudicated on the basis of aggravation.  A review of the 
record reflects that entitlement to service connection has 
not been considered on this basis.  

Under the circumstances, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran for a 
special VA examination to be conducted by a 
board-certified urologist to determine the 
etiology of any and all kidney disability 
demonstrated.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review before the examination 
for proper medical history.  The examination 
report must indicate whether such a review 
of the claims file was conducted.  The 
examiner is requested to respond to the 
following questions.  1) What was the likely 
etiology of the veteran's right kidney 
ptosis shown in June 1945?  2)  In your 
opinion, was the veteran's right kidney 
disorder congenital in nature, or is it 
likely that he entered service with 
disability of the right kidney?  3) If so, 
is there any indication that any incident or 
event in service made the condition worse?  
4) Was the appellant's long history of 
enuresis symptomatic of a pre-existing 
kidney dysfunction?  5) Was the right 
nephrectomy the veteran underwent in April 
1959 related to the kidney condition shown 
in service?  The complete rationale for each 
opinion expressed should be provided.  The 
report of the examination should be returned 
in a typewritten narrative format.

2.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  After the development requested above 
has been completed, the RO should again 
review the evidence and determine whether 
new and material evidence has been received 
to reopen the claim for service connection 
for right kidney disability, and if so, 
whether a well-grounded claim has been 
presented for adjudication on the merits, to 
include whether service connection may be 
granted on the basis of aggravation.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should then 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process.  The Board 
does not intimate any opinion as to the merits of this case, 
either favorable or unfavorable at this time.  The veteran is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is further notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


